     C.O. LAW, APC
 1
     Clark Ovruchesky, Esq. (SBN: 301844)
 2   co@colawcalifornia.com
     3148 Midway Dr., Suite 203
 3
     San Diego, CA 92110
 4   Telephone: (619) 356-8960
     Facsimile: (619) 330-7610
 5

 6   Attorneys for Plaintiff,
     Lisa Andrews
 7

 8                       UNITED STATES DISTRICT COURT
 9
                        EASTERN DISTRICT OF CALIFORNIA

10
     LISA ANDREWS,                               Case No.: 18-cv-2573-WBS-CKD
11

12                   Plaintiff,                  STIPULATION AND [PROPOSED]
13                         v.                    ORDER OF DISMISSAL OF
                                                 ENTIRE CASE, WITH
14   WELLS FARGO BANK, N.A. ET                   PREJUDICE
15
     AL.,

16                    Defendants.
17

18

19
           Plaintiff Lisa Andrews (hereinafter “Plaintiff”) and Defendants Equifax
20
21   Information Services LLC (hereinafter “Equifax”) and Wells Fargo Bank, N.A.
22
     (hereinafter “WFBNA”) (jointly hereinafter referred to as “the Parties”), hereby
23

24
     move to dismiss this entire action, with prejudice. The Parties agree this Court can

25   proceed to dismiss this action with prejudice, with each party to bear its own fees
26
     and costs.
27

28


     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL                       PAGE 1 OF 3
     Dated:      February 20, 2019           Respectfully submitted,
 1
 2
                                             By: /s/ Clark Ovruchesky
 3                                              Clark Ovruchesky, Esq.
 4                                           Attorney for Plaintiff
                                             LISA ANDREWS
 5

 6

 7   Dated:      February 20, 2019           Respectfully submitted,

 8

 9                                           By: s/ Megan F. Clark
                                                Megan F. Clark, Esq.
10
                                             Attorney for Defendant
11                                           WELLS FARGO BANK, N.A.

12

13   Dated:      February 20, 2019           Respectfully submitted,

14

15                                           By: /s/ Thomas P. Quinn, Jr.
                                                Thomas P. Quinn, Jr., Esq.
16
                                             Attorney for Defendant
17                                           EQUIFAX INFORMATION
                                             SERVICES LLC
18

19

20                          SIGNATURE CERTIFICATION
21   Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
22   and Procedures Manual, I hereby certify that the content of this document is
     acceptable to all defense counsels listed above, and that I have obtained their
23   authorizations to affix their electronic signatures to this document.
24
     Dated: February 19, 2019                   C.O. LAW, APC
25

26                                             By:     /s/ Clark Ovruchesky
                                                       Clark Ovruchesky
27                                                     ATTORNEYS FOR PLAINTIFF
28


     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL                     PAGE 2 OF 3
 1
                                         ORDER
 2
              PURSUANT TO STIPULATION, IT IS SO ORDERED this entire case is
 3
     DISMISSED WITH PREJUDICE, with each party to bear its own fees and
 4
     costs.
 5

 6
              DATED: FEBRUARY 20, 2019
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL             PAGE 3 OF 3
                                    PROOF OF SERVICE
 1
 2         I am a resident of the State of California, over the age of eighteen years, and
     not a party to the within action. My business address is C.O. LAW, APC, 3148
 3
     Midway Dr. Suite 203, San Diego, California 92110. On February 19, 2019, I
 4   served the within document(s):
 5      • STIPULATION AND [PROPOSED] ORDER OF DISMISSAL OF
 6        ENTIRE CASE, WITH PREJUDICE
 7
                 CM/ECF - by transmitting electronically the document(s) listed
 8                above to the electronic case filing system on this date before
 9                11:59 p.m. The Court’s CM/ECF system sends an e-mail notification
                  of the filing to the parties and counsel of record who are registered
10                with the Court’s CM/ECF system.
11

12         I declare under penalty of perjury that the above is true and correct (and that
13   I am employed in or by the office of a member of the bar of this Court at whose
14   direction the service was made).
15         Executed on February 19, 2019, in San Diego, CA.
16

17                                                By: /s/ Clark Ovruchesky
                                                      CLARK OVRUCHESKY, ESQ.
18                                                    ATTORNEY FOR PLAINTIFF
19

20
21

22

23

24

25

26
27

28
     PROOF OF SERVICE
